COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00353-CR


TUNG THANH NGUYEN                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                  STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1367269D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Tung Thanh Nguyen attempts to appeal from the trial court’s

August 22, 2014 judgment convicting him of possession of a controlled

substance of less than one gram, namely methamphetamine, and sentencing

him to 180 days’ confinement in state jail pursuant to a plea agreement.

Appellant filed a pro se notice of appeal on August 28, 2014.


      1
       See Tex. R. App. P. 47.4.
       The trial court’s certification states that this “is a plea-bargain case, and the

defendant has NO right of appeal.” Accordingly, we informed Appellant and his

appointed counsel by letter on September 8, 2014, that this case was subject to

dismissal unless he or any party showed grounds for continuing the appeal on or

before September 18, 2014. See Tex. R. App. P 25.2(a)(2), (d). We received no

response.    We therefore dismiss the appeal.         See Tex. R. App. P. 25.2(d),

43.2(f).

                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 23, 2014




                                           2